Citation Nr: 1139248	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO. 06-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who died in 1982, served on active duty from January 1945 to January 1946. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Philippines. 

This case was previously before the Board in March 2009 and was remanded for a VA opinion. The case was returned to the Board in September 2009 when the Board denied the claim. The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In September 2010, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the August 2009 opinion was deficient in that the examiner did not provide a complete rationale for his opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale). Therefore, further remand is necessary for the examiner to clarify the bases of his opinion. 

The August 2009 VA examiner opined that the Veteran's death was not related to the anemia for which he was treated during service. Although at the time of his death, the Veteran was not in receipt of service connection for anemia, the parties noted the August 2009 examiner's observation that the Veteran had sustained anemia during service. 

As stated in the March 2009 remand, based on the July 2005 report summarizing the Veteran's post-service treatment course at a private hospital, there is evidence that he was treated for iron-deficiency anemia initially on March 31, 1947. He was seen over the next several months for anemia and viral gastroenteritis, with symptoms of weakness, intermittent fever, bloody diarrhea, and abdominal pains. A January 2, 1948 entry stated a diagnosis of abdominal mass, with related abdominal pains and pallor. 

In July 1981 the Veteran underwent a month-long hospitalization at the Veterans Memorial Hospital. The diagnosis following a biopsy procedure was well-differentiated adenomcarcinoma of the rectum. He was discharged the following month. 

A May 2002 report from a private hospital states that the Veteran obtained treatment from January 1982 to February 1982 and the patient had died while admitted to that facility. The diagnosis was listed as anemia, rectosigmoid cancer and abscess right buttock. The clinical records were no longer available. The certificate of death indicates that the cause of death was of cardiac arrest, due to severe anemia and rectosigmoid cancer with metastasis. 

In the Joint Motion, the parties agreed that while the August 2009 examiner found that the Veteran's death was not caused by or a result of his iron deficiency incurred while in service and that the cause of the severe anemia at the time of death was cancer, the physician "did not provide an explanation to support this finding." The parties also agreed that the examining physician "did not provide any finding or explanation as to whether the Veteran's service-connected anemia 'contributed substantially or materially [to his death], combined to cause [his] death, [or whether it] aided or lend assistance to the production of death." See Joint Motion, page 3.

Accordingly, the case is REMANDED for the following action in clarification of the medical evidence:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC must return the Veteran's claims folder to the VA physician who issued the August 2009 opinion. If that examiner is not available, the RO/AMC shall obtain an opinion from an appropriately qualified physician to determine whether the cause of the Veteran's death is attributable to service. The following considerations will govern: 

a. The claims folder and a copy of this remand will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand. 

b. The examiner must directly state the medical basis or bases for this opinion. If the examiner is unable to render an opinion without resort to speculation, he or she should so state. 

i. The examiner should review the July 2005 report of "certification of medical treatment" indicating treatment for iron-deficiency anemia beginning in March 31, 1947, and state whether anemia was incurred during the Veteran's active duty service. If not the case, state whether the Veteran developed a primary anemia (i.e., as opposed to secondary to an existing disorder) within one-year of service discharge on January 12, 1946 -- under which circumstances primary anemia may be presumed incurred in service for VA compensation purposes. 

ii. Provided anemia is determined to be of service origin, the examiner should indicate whether this disorder caused or contributed substantially and materially to the Veteran's death. 

The examiner is advised that by contributory cause of death is meant that which contributes substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it CASUALLY shared in producing death, but rather it must be shown that there was a CAUSAL connection. 

iii. The examiner should further consider whether the cause of the Veteran's death was otherwise related to any other incident of his military service. 

2. When the actions requested have been completed, undertake any other indicated development, if deemed by the RO/AMC to be appropriate under the law. Then readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.

The RO/AMC must ensure that all directed factual and medical development as noted above is completed. In the event that the examination report does not contain sufficient detail, the RO/AMC must take any appropriate action by return of the report to the examiner for corrective action. See 38 C.F.R. § 4.2 (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.). If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



